Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Reason for Allowance
2.	Regarding claims 1-23, the prior art fails to teach or suggest a control device for communication with one or more other devices on a network, the control device comprising a control circuit configured to measure background RF energy via the wireless communication circuit when the wireless communication circuit is not receiving a message; set a link quality threshold equal to the N™ percentile value of the stored
measurements of the background RF energy; and use the link quality threshold to determine another device to which to attach to as a parent device on the network, in combination with other limitations, as specified in the independent claims 1, and 13. 
Regarding claims 24-31, the prior art fails to teach or suggest a load control system comprising a second control device configured to determine, based on the communication quality metric, optimized network data that includes a list of control devices assigned a role of router device on the network; and transmit the optimized network data to the first control device, wherein the optimized network data is configured to cause the first control device to upgrade to a role of router device and operate as the router device on the network, in combination with other limitations, as specified in the independent claim 24. 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465